 



Exhibit 10.04
Summary of Compensation Payable to Named Executive Officers
     On February 10, 2006 and March 1, 2006, the Compensation Committee of the
Board of Directors of eBay Inc. approved the compensation to be paid to eBay’s
executive officers for 2006. The following table shows the annualized base
salary to be paid to our Chief Executive Officer and four most
highly-compensated other executive officers (based on their total annual salary
and bonus compensation during 2005), also referred to as the Named Executive
Officers, effective April 1, 2006. In addition to receiving base salary, eBay’s
executive officers, including the Named Executive Officers, are eligible to
participate in the company’s eBay Incentive Plan, which was included as an
exhibit to eBay’s Quarterly Report on Form 10-Q filed with the Securities and
Exchange Commission on July 27, 2005. The target bonus amounts for each of the
Named Executive Officers for 2006, expressed as a percentage of base salary, are
also set forth in the table below. Equity compensation plan grants to eBay’s
executive officers, including the Named Executive Officers, are reported on
Form 4 filings with the Securities and Exchange Commission.

                  Name and Principal Position   Salary   Target Bonus
Margaret C. Whitman
  $ 995,016       100 %
President and Chief Executive Officer
               
 
               
Maynard G. Webb, Jr
    650,000       85  
Chief Operating Officer
               
 
               
John J. Donahoe
    800,000       85  
President, eBay Business Unit
               
 
               
Jeffrey D. Jordan
    550,000       70  
President, PayPal
               
 
               
Rajiv Dutta
    530,000       70  
President, Skype
               

